            Case 1:20-cv-01918-ABJ Document 41 Filed 03/19/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MANDAN, HIDATSA, AND ARIKARA
NATION,

               Plaintiff
                                                                    Civil Action No.
       v.                                                           1:20-cv-01918-ABJ

THE UNITED STATES Department of Interior,
et al.,
          Defendants




                                             NOTICE

       As the Federal Defendants described in a February 1, 2021 Motion to Stay, ECF No. 40,

the Department is in the process of reviewing the issues surrounding the M-Opinion challenged

in this case, consistent with Executive Order 13990. See ECF No. 40; Executive Order 13990,

Protecting Public Health and the Environment and Restoring Science to Tackle the Climate

Crisis. 86 Fed. Reg. 7037 (Jan. 25, 2020).

       On March 19, 2021, “[t]o facilitate the Department’s review” the Principal Deputy

Solicitor of the Department of the Interior withdrew the May 26, 2020 M-Opinion in order to

“enable the Solicitor’s Office to further review the opinion and any underlying decisions or

positions to which it applies.” See Exhibit A. Accordingly, the challenged M-Opinion is now

withdrawn but the Department’s review continues. See ECF No. 40.


Dated: March 19, 2021                        Respectfully submitted,

                                             JEAN E. WILLIAMS
                                             ACTING ASSISTANT ATTORNEY GENERAL
                                             United States Department of Justice

                                                1
Case 1:20-cv-01918-ABJ Document 41 Filed 03/19/21 Page 2 of 3



                           Environment and Natural Resources Division

                           By: /s/ Reuben Schifman
                           REUBEN S. SCHIFMAN
                           JACOB D. ECKER
                           Trial Attorneys
                           U.S. Department of Justice
                           Environment and Natural Resources Division
                           Natural Resources Section
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Telephone: (202) 305-4224
                           reuben.schifman@usdoj.gov

                           Attorneys for Federal Defendants




                              2
          Case 1:20-cv-01918-ABJ Document 41 Filed 03/19/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I, Reuben S. Schifman, hereby certify that on March 19, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, and copies will be sent

electronically to the registered participants as identified in the Notice of Electronic Filing.


       /s/ Reuben Schifman___
       REUBEN S. SCHIFMAN




                                                   3
